Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on June 15th, 2022.  Claims 1 to 20 are pending and examined below.

Response to Arguments
Regarding the rejections under 35 U.S.C. 101, the Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive.  The final amendment to the independent claims does not actual control the vehicle as much as it "generates and applies a control command".  It does not positively and affirmatively recite some means of control as much as it states some sort of general goal of controlling the vehicle.  Note that these claims do not involve a throttle, brake, or steering mechanism as much as they involve commands for them.  The existing rejections stand.
In regards to the prior art rejections for the independent claims, the Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive.  It would be impossible to calculate the speed and direction of a moving body using the Doppler shift if the original unshifted frequency of the moving body is not known beforehand.  Therefore the calculations always occur “in response to detecting” sounds coming from a moving body.  This fact is evidenced by the most general form of the equation to calculate the Doppler shift:
            
                
                    
                        f
                    
                    
                        o
                        b
                        s
                    
                
                =
                
                    
                        
                            
                                1
                                ±
                                
                                    
                                        V
                                    
                                    
                                        o
                                        b
                                        s
                                    
                                
                                /
                                c
                            
                            
                                1
                                ±
                                
                                    
                                        V
                                    
                                    
                                        b
                                        o
                                        d
                                        y
                                    
                                
                                /
                                c
                            
                        
                    
                
                f
                 
                .
            
        
	In this equation,             
                
                    
                        f
                    
                    
                        o
                        b
                        s
                    
                
            
         is the frequency observed by an observer traveling at a speed of             
                
                    
                        V
                    
                    
                        o
                        b
                        s
                    
                
            
        .              
                c
            
         is the speed of sound of the medium in question (around 761 mph in air under normal conditions) and             
                
                    
                        V
                    
                    
                        b
                        o
                        d
                        y
                    
                
            
         is the speed of the moving body, which is the unknown variable here.              
                f
                 
            
        is the original frequency of the sound is there is no motion between the observer and body (what you would expect to hear).  The pluses and minuses change based on the relative motion between body and the observer and the precise details are immaterial to the point that Examiner is making.  The Examiner only wishes to point out that it is impossible to find the speed of the moving body             
                
                    
                        V
                    
                    
                        b
                        o
                        d
                        y
                    
                
            
         without first knowing the original frequency             
                f
            
        .  Therefore, the audio analysis must always occur after identifying the sound in question and using its corresponding unshifted frequency, so the calculations always occur “in response to detecting” a sound by their very nature.  Indeed, there would be nothing to calculate using this formula if no sound was detected.
	The Examiner also notes that Ogaz, ¶[0210] to ¶[0221] discuss this point as well. This section makes it clear that to use this method the original “emitted frequency” must be known, and therefore the calculation only occur “response to detecting” a sound.  ¶[0212] states the following: “FIG. 12 can help represent how sound speed and direction can be calculated through the doppler shift of the source of the sound relative to the sensor 664. Many sound signals 1204, e.g., siren sounds from emergency vehicles, horn sounds of other vehicles, etc., have a unique frequency spectrum signature (provided by a fourier transform); knowning the signature of the sound signal, it may be possible to identify the type of sound source (e.g., fire, police, ambulance, Ford truck, Subaru Outback, etc.). It may also be possible to identify other sound sources, for example, a gun shot or human voice. To determine information based on the sound signal, the following information is known: [0213] F.sub.s is the emitted frequency 1204 from the source 1004 (the transmitter); [0214] F.sub.r is the frequency 1208, 1212 observed by the observer 664 (the receiver); [0215] Vs is the velocity of the source 1004 relative to the medium, which may be determined from equations below; [0216] Vr is the velocity of the receiver 104 relative to the medium, as provided by the vehicle control system 204; [0217] C is the velocity of the signal in the medium (e.g., the speed of sound).”
	Again, the Applicant’s argument are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the independent claims include the additional clause “wherein the audio analysis is not performed if the emergency vehicle siren signal is not detected”.  The Examiner does not see how this clause is meaningfully distinct from the existing clause starting this limitation.  Therefore, the added clause renders the independent claims indefinite.
The dependent claims are rejected via their dependence on the independent claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendments to the independent claims repeat what amounts to these claims, so these claims do not further limit what is being claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Specifically, the amendments to independent claims already give the control means, these dependent claims merely restate the control means in a repetitious manner without further limiting the independent claims from which they depend.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (independent claims 1, 9, and 17) or a natural phenomenon (dependent claims 4, 12, and 20) without significantly more. The claim(s) recite(s) a mental process (claims 1, 9, and 17) or the Doppler effect (claims 4, 12, and 20). This judicial exception is not integrated into a practical application because the method or apparatus claims recite the steps of the mental process itself (claims 1, 9, and 17) or the natural phenomena is merely applied to a generic computer and not a practical application directly (claims 4, 12, and 20). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional elements are routine, conventional, and well-understood.
	The examiner offers the following analysis based on MPEP 2106 to justify these conclusions for the independent claims 1, 9, and 17.  This analysis also applies to all of the dependent claims.
Step 1: Is the claim a process, machine, manufacture or composition of matter?
Yes, claim 1 is a process and claims 9 and 17 are machines.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, these claims recite an abstract idea.  Specifically, they recite the same mental process a human driver uses to detect an emergency vehicle as it passes their vehicle.  This mention process involves judgment (“detecting the emergency vehicle signal” and “planning a trajectory”) and evaluation (“performing an audio analysis”).
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is the avoidance of collisions or unnecessary interactions with emergency vehicles.  The additional elements are some means of capturing audio signals, neural networks, and a generic means of control.  Capturing audio signals is mere data gathering and is a form of insignificant extra-solution activity according to MPEP 2106.05(g).  Neural networks and a generic means of control only amount to well-understood, conventional, and routine computer elements.  As such, the additional elements do not integrate the judicial exception into the practical application, since the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the additional elements are all routine, conventional, or well-understood computer elements (neural networks) or generic sensors (audio capturing devices).  These amount to mere data gathering and processing and are thus insignificant extra-solution activity.
The examiner offers the following analysis based on MPEP 2106 to justify these conclusions for claims 4, 12, and 20.  Note that these claims are dependent on claims 1, 9, and 20, so the previous analysis also applies to them as well.
Step 1: Is the claim a process, machine, manufacture or composition of matter?
Yes, claim 4 is a process and claims 12 and 20 are machines.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite a natural phenomenon (the Doppler effect).
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The only additional element is a siren.  The practical application is the avoidance of collisions or unnecessary interactions with emergency vehicles.  The additional elements do not integrate the judicial exception into a practical invention because the judicial exception would be merely applied directly to a computer system.  MPEP 2106.04(d) explains the mere application of a judicial exception using a generic computer system (as each claim is directed towards) does not amount to integrating the system into a practical invention.  To integrate this judicial exception into a practical invention, the claims must apply the judicial exception to a practical machine or process, not merely state that a computer will implement something based on a natural phenomenon, or merely link the use of a judicial exception to a particular field of use.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, a siren does not amount to significantly more than the judicial exception.  It merely act as a particular sound source necessary for the Doppler effect (the judicial exception here) to occur.  As such, it is an integral part of the judicial exception and not significantly more than it.
All of the dependent claims are rejected under 35 U.S.C. 101 due to their dependence on the independent claims.
	Several of the dependent claims would also be rejected if placed into independent form for the following reasons:
Claims 3, 5, 8, 11, 13, 16, and 19 only change aspects of the mental process and therefore the analysis does not change.
Claims 6 to 7 and 14 to 15 only change aspects of the neural network, which still remains a well-understood, routine, and conventional activity in this field.  The analysis does not change.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 7 to 12, and 15 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz (US 20170213459 A1), hereinafter known as Ogaz, in view of Nister et al. (US 20190243371 A1), hereinafter known as Nister, and in view of Yamauchi (JP 6557845 B1), hereinafter Yamauchi.
Regarding claim 1, Ogaz teaches a computer-implemented method of operating an autonomous driving vehicle (ADV) (Ogaz, ¶[0085], “A set of sensors or vehicle components 500 associated with the vehicle 104 may be as shown in FIG. 5A. The vehicle 104 can include, among many other components common to vehicles, wheels 507, a power source 509 (such as an engine, motor, or energy storage system (e.g., battery or capacitive energy storage system)), a manual or automatic transmission 512, a manual or automatic transmission gear controller 516, a power controller 520 (such as a throttle), a vehicle control system 204, the display device 212, a braking system 536, a steering wheel 540, a power source activation/deactivation switch 544 (e.g., an ignition), an occupant seating system 548, a wireless signal receiver 553 to receive wireless signals from signal sources such as roadside beacons and other electronic roadside devices, and a satellite positioning system receiver 557 (e.g., a Global Positioning System (“GPS”) (US), GLONASS (Russia), Galileo positioning system (EU), Compass navigation system (China), and Regional Navigational Satellite System (India) receiver), driverless systems (e.g., cruise control systems, automatic steering systems, automatic braking systems, etc.).”), the method comprising
capturing a stream of audio signals using one or more audio capturing devices mounted on the ADV, the stream of audio signals representing an audible environment surrounding the ADV (Ogaz, ¶[0086], “The vehicle 104 can include several sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248 to collect sensed information regarding the vehicle state, configuration, and/or operation. Exemplary sensors may include one or more of, but are not limited to, … exterior and interior sound receivers 590 and 592 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent analog or digital signal.”);
using a data-driven method on at least a portion of the stream of audio signals to detect an emergency vehicle siren signal (Ogaz, ¶[0234], “In some situations, a method of determining the source of a sound comprises determining a type of a vehicle as the source of the sound. The type of vehicle may be identified by analyzing the sound and comparing the received sound to known sounds produced by sirens and/or vehicle horns. The manufacturer of the vehicle may also be determined based on the sound of the vehicle horn. The known sounds may be retrieved from a database of sounds. In other circumstances, the method further comprises determining the source of the sound is a weapon, for example, a gunshot or a human voice. If the source of the sound is a weapon, the method may further comprise providing a warning to the vehicle operator or taking evasive action.”);
in response to detecting the emergency vehicle siren signal, performing an audio analysis on the at least a portion of the stream of audio signals to determine whether an emergency vehicle is moving towards the ADV or moving away from the ADV, wherein the audio analysis is not performed if the emergency vehicle siren signal is not detected (Ogaz, ¶[0211], “As such, it may be possible to compute the speed of approach or departure of the source 1004 of the sound signal 1012 through signal processing of the doplar shift of the sound and through the rate of change of the shift in frequency. The doppler shift could also be used to estimate the distance of the source 1004 if the fundmental frequency 1204 is known. It would be possible to compute which direction (e.g., behind or in front of) the source 1004 is located and/or if the vehicle 104 is approaching or receding from the source 1004. If needed, a message can then be sent to the vehicle operator (e.g., voice output or display output) to pull over for an approaching emergency vehicle 1004.”); and
planning a trajectory to control the ADV based on determination of whether the emergency vehicle is moving towards or moving away from the ADV (Ogaz, ¶[0227], “Additionally or alternatively, the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328. The vehicle control system 204 may activate the automobile controller 804 (described in conjunction with FIG. 8) to take control of the vehicle 104 and move the vehicle 104 from the path of the vehicle 1004. Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004.”).
generating and applying a control command that includes a throttle, a brake, or a steering command, to autonomously move the ADV according to the trajectory. (Ogaz, ¶[0085], "The vehicle 104 can include, among many other components common to vehicles, wheels 507, a power source 509 (such as an engine, motor, or energy storage system (e.g., battery or capacitive energy storage system)), a manual or automatic transmission 512, a manual or automatic transmission gear controller 516, a power controller 520 (such as a throttle), a vehicle control system 204, the display device 212, a braking system 536, a steering wheel 540, a power source activation/deactivation switch 544 (e.g., an ignition), an occupant seating system 548, a wireless signal receiver 553 to receive wireless signals from signal sources such as roadside beacons and other electronic roadside devices, and a satellite positioning system receiver 557 (e.g., a Global Positioning System (“GPS”) (US), GLONASS (Russia), Galileo positioning system (EU), Compass navigation system (China), and Regional Navigational Satellite System (India) receiver), driverless systems (e.g., cruise control systems, automatic steering systems, automatic braking systems, etc.)."; and Ogaz, ¶[0227], " Additionally or alternatively, the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328. The vehicle control system 204 may activate the automobile controller 804 (described in conjunction with FIG. 8) to take control of the vehicle 104 and move the vehicle 104 from the path of the vehicle 1004. Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004.")
Ogaz does not teach but Nister teaches
applying a neural network to at least a portion of the stream of audio signals to detect an emergency vehicle siren signal (Nister, ¶[0085], “In some examples, machine learning models, such as neural networks (e.g., convolutional neural networks), may be used to determine the states of the actors. For example, sensor data from the sensors of the vehicle 102 may be applied to one or more machine learning models in order to aid the vehicle 102 in determining the state of the objects 106 in the environment. For example, the autonomous vehicle 102 may be configured to quickly and efficiently execute neural networks, on processed and/or unprocessed data for a variety of functions. For example, and without limitation, a convolutional neural network may be used for object detection and identification (e.g., using sensor data from camera(s) of the vehicle 102), a convolutional neural network may be used for distance estimation (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for emergency vehicle detection and identification (e.g., using sensor data from the microphone(s) of the vehicle 102), a convolutional neural network may be used for facial recognition and vehicle owner identification (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for identifying and processing security and/or safety related events, and/or other machine learning models may be used. In examples using convolutional neural networks, any type of convolutional neural networks may be used, including region-based convolutional neural networks (R-CNNs), Fast R-CNNs, and/or other types.”)
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz with the neural networks of Nister, because neural networks would improve the quality of the data-driven model’s predictions.
Ogaz in view of Nister does not teach ignoring the emergency vehicle but Yamauchi teaches the following:
including ignoring the emergency vehicle in response to determining that the emergency vehicle is moving away. (Yamauchi, ¶[0039], “When it is detected that the vehicle is moving away, the process proceeds to step 16, where the traveling of the vehicle determined by the traveling determination unit 26 is canceled, and the vehicle travels again along the traveling route set by the car navigation function unit 16 in step 17.”)
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz in view of Nister with the step of ignoring departing emergency vehicles of Yamauchi, because this step would reduce the computational load and therefore increase the performance of the algorithm overall.
In summary the combined teachings of Ogaz in view of Nister in further view of Yamauchi would both improve the quality of the predictions and increase the performance of the algorithm simultaneously.
Claims 9 and 17 are different embodiments of claim 1 and can be rejected via substantially the same arguments as claim 1.
Regarding claim 2, Ogaz in view of Nister and Yamauchi discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
controlling the ADV including at least one of steering the ADV out of a current driving lane or braking the ADV to decelerate, in response to determining that the emergency vehicle is moving towards the ADV (Ogaz, ¶[0227], “Additionally or alternatively, the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328. The vehicle control system 204 may activate the automobile controller 804 (described in conjunction with FIG. 8) to take control of the vehicle 104 and move the vehicle 104 from the path of the vehicle 1004. Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004.”).
Claims 10 and 18 are different embodiments of claim 2 and can be rejected via substantially the same arguments as claim 2.
Regarding claim 3, Ogaz in view of Nister and Yamauchi discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
performing the audio analysis on the at least a portion of the stream of audio signals comprises detecting a change in at least one of an amplitude or a frequency of an audio pattern across a plurality of audio frames of the audio signals (Ogaz, ¶[0086], “The vehicle 104 can include several sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248 to collect sensed information regarding the vehicle state, configuration, and/or operation. Exemplary sensors may include one or more of, but are not limited to, … exterior and interior sound receivers 590 and 592 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent analog or digital signal.”; and Ogaz, ¶[0210] to ¶[0211], “A representation of how the sound signal 1012 changes based on the Dopler shift may be as shown in FIG. 12. A source signal 1204 may represent the sound signal 1012 in the form it emanated from the source 1004. If the sound source 1004 is approaching the vehicle 104, the Dopler shift of the signal 1012 may create a sounds signal 1208 as received by the sensors 664. In other words, the frequency of the signal increases when the source 1004 approaches the vehicle 104. In contrast, if the source 1004 of the sound signal 1012 is departing from the vehicle 104, the signal 1212 would have a larger frequency than the source signal 1204. The source sound signal(s) 1204 may be stored as system data 208. As such, the processor 304 can make calculations based on comparisons to the source sound signal(s) 1204.  As such, it may be possible to compute the speed of approach or departure of the source 1004 of the sound signal 1012 through signal processing of the doplar shift of the sound and through the rate of change of the shift in frequency. The doppler shift could also be used to estimate the distance of the source 1004 if the fundmental frequency 1204 is known. It would be possible to compute which direction (e.g., behind or in front of) the source 1004 is located and/or if the vehicle 104 is approaching or receding from the source 1004. If needed, a message can then be sent to the vehicle operator (e.g., voice output or display output) to pull over for an approaching emergency vehicle 1004.”).
Claims 11 and 19 are different embodiments of claim 3 and can be rejected via substantially the same arguments as claim 3.  Claims 8 and 16 are also substantially similar to claim 3 and are rejected under substantially the same arguments as used for claim 3.
Regarding claim 4, Ogaz in view of Nister and Yamauchi discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
determining that the emergency vehicle siren is moving towards the ADV, in response to detecting an increase in the amplitude or the frequency (Ogaz, ¶[0210], “A representation of how the sound signal 1012 changes based on the Dopler shift may be as shown in FIG. 12. A source signal 1204 may represent the sound signal 1012 in the form it emanated from the source 1004. If the sound source 1004 is approaching the vehicle 104, the Dopler shift of the signal 1012 may create a sounds signal 1208 as received by the sensors 664. In other words, the frequency of the signal increases when the source 1004 approaches the vehicle 104. In contrast, if the source 1004 of the sound signal 1012 is departing from the vehicle 104, the signal 1212 would have a larger frequency than the source signal 1204. The source sound signal(s) 1204 may be stored as system data 208. As such, the processor 304 can make calculations based on comparisons to the source sound signal(s) 1204.”).
Claims 12 and 20 are different embodiments of claim 4 and can be rejected via substantially the same arguments as claim 4.
Regarding claim 7, Ogaz in view of Nister and Yamauchi teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
the data-driven method is based on audio data representing emergency vehicle siren collected from a plurality of emergency vehicles (Ogaz, ¶[0234], “In some situations, a method of determining the source of a sound comprises determining a type of a vehicle as the source of the sound. The type of vehicle may be identified by analyzing the sound and comparing the received sound to known sounds produced by sirens and/or vehicle horns. The manufacturer of the vehicle may also be determined based on the sound of the vehicle horn. The known sounds may be retrieved from a database of sounds. In other circumstances, the method further comprises determining the source of the sound is a weapon, for example, a gunshot or a human voice. If the source of the sound is a weapon, the method may further comprise providing a warning to the vehicle operator or taking evasive action.”).
Ogaz in view of Yamauchi does not teach but Nister teaches
the neural network is trained with audio data representing emergency vehicle siren collected from a plurality of emergency vehicles (Nister, ¶[0278], “In another example, a CNN for emergency vehicle detection and identification may use data from microphones 1196 to detect and identify emergency vehicle sirens. In contrast to conventional systems, that use general classifiers to detect sirens and manually extract features, the SoC(s) 1104 use the CNN for classifying environmental and urban sounds, as well as classifying visual data. In a preferred embodiment, the CNN running on the DLA is trained to identify the relative closing speed of the emergency vehicle (e.g., by using the Doppler effect). The CNN can also be trained to identify emergency vehicles specific to the local area in which the vehicle is operating, as identified by GNSS sensor(s) 1158. Thus, for example, when operating in Europe the CNN will seek to detect European sirens, and when in the United States the CNN will seek to identify only North American sirens. Once an emergency vehicle is detected, a control program may be used to execute an emergency vehicle safety routine, slowing the vehicle, pulling over to the side of the road, parking the vehicle, and/or idling the vehicle, with the assistance of ultrasonic sensors 1162, until the emergency vehicle(s) passes.”).
the neural network is a convolutional neural network (Nister, ¶[0085], “In some examples, machine learning models, such as neural networks (e.g., convolutional neural networks), may be used to determine the states of the actors. For example, sensor data from the sensors of the vehicle 102 may be applied to one or more machine learning models in order to aid the vehicle 102 in determining the state of the objects 106 in the environment. For example, the autonomous vehicle 102 may be configured to quickly and efficiently execute neural networks, on processed and/or unprocessed data for a variety of functions. For example, and without limitation, a convolutional neural network may be used for object detection and identification (e.g., using sensor data from camera(s) of the vehicle 102), a convolutional neural network may be used for distance estimation (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for emergency vehicle detection and identification (e.g., using sensor data from the microphone(s) of the vehicle 102), a convolutional neural network may be used for facial recognition and vehicle owner identification (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for identifying and processing security and/or safety related events, and/or other machine learning models may be used. In examples using convolutional neural networks, any type of convolutional neural networks may be used, including region-based convolutional neural networks (R-CNNs), Fast R-CNNs, and/or other types.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz in view of Yamauchi with the neural networks of Nister, because neural networks would improve the quality of the data-driven model’s predictions.  It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz in view of Yamauchi with the convolutional neural networks of Nister, because the use of convolutional neural networks may decrease the amount of pre-processing needed to identify relevant sirens/horns and therefore improve the overall computational performance.
Claim 15 is a different embodiment of claim 7 and can be rejected via substantially the same arguments as claim 7.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Nister and Yamauchi as applied to claims 1 and 9 above, and further in view of Bernstein et al. (US 4956866 A), hereinafter known as Bernstein.
Regarding claim 5, Ogaz in view of Nister and Yamauchi does not teach but Bernstein teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
performing a digital signal processing (DSP) operation on the audio signals to remove noise (Bernstein, column 6, lines 3 to 15, “The remainder of the circuit shown in FIGS. 1A and 1B ideally is provided by a suitably programmed, high performance, single chip digital signal processor such as the Motorola DSP 56000 or DSP 56001. Other suitable programmed digital signal processors may be used, but applicant has found that the DSP 56000/1 effectively operates to provide accurate detection of siren signals coupled with accurate rejection of other signals and background noise. The circuitry shown in FIGS. 1A and 1B illustrates the manner in which the internally programmed algorithms and DSP 56000/1 hardware are configured to provide the desired pattern recognition mechanism or operation.”).
It would have been obvious to a person having ordinary skill in the art, to combine the method of Ogaz in view of Nister and Yamauchi with the noise reduction technique of Bernstein, because this noise reduction technique would improve the identification of sirens in noisy (real) environments and therefore improve the overall performance of the method.
Claim 13 is a different embodiment of claim 5 and can be rejected via substantially the same arguments.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Nister and Yamauchi as applied to claims 1 and 9 above, and further in view of Kobayashi (JP 2000127796 A), hereinafter known as Kobayashi.
Regarding claim 6, Ogaz in view of Nister and Yamauchi does not teach but Kobayashi teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
the audio signals includes a plurality of audio frames, and the stream of audio signals is stored in a buffer prior to applying the neural network to the audio signal, and analyzing the change in the audio signature (Kobayashi, page 3 of the provided translation, “The comparison unit 206 samples the input signal switched by the multiplexer 205, temporarily stores the sampled signal in an internal buffer, compares it with the sound data stored in the storage medium 207, and if the values match, compares the result.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz in view of Nister and Yamauchi with the buffers of Kobayashi, because buffers can improve the computational performance, especially when the rate of data collection exceeds the rate of data processing, as may be possible in this application.
Claim 14 is a different embodiment of claim 6 and can be rejected via substantially the same arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banvait et al. (DE 102016120218 A1) discusses noise suppression for the purposes of identification of other vehicles to prevent collisions.  Aist et al. (US 20190355247 A1) discusses using the Doppler effect to determine if emergency vehicles are incoming or outgoing.  Scott Russell (NPL, 1848) describes how a passenger of one train, using the Doppler effect for a known train whistle, can determine whether another train is approaching or departing depending on the sounds heard, demonstrating that many basic ideas in the claim invention predate the automobile as a means of transportation.
Applicant's amendment necessitated the new ground of rejection presented in this Office action over the Yamauchi reference.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667